DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony et al., U.S. Patent Publication Number 2015/0355790 A1, in view of Krishna et al., U.S. Patent Publication Number 2015/0227702 A1.
 


Regarding claim 1, O’Mahony discloses an information displaying system comprising: a memory storing a program (paragraph 0029, data storage may allow for access to processing programs); a display device (22, display apparatus); and a processor configured to execute the program to implement a process (paragraph 0035, when executed by a processor operable to perform operations such as the method, processes and/or functionality) including: displaying a time axis region on the display device, the time axis region being configured to display a time axis of a value along a first direction and to display a first mark on the time axis in the time axis region (paragraph 0061, the two-dimensional graph 230 may include or define a time axis 232 representing time and a value axis, additionally the two-dimensional graph may define a viewable time frame 280 extending from a first end region to a second end region 238, parallel to or along the time axis), the first mark being a pointer mark indicating a time point designated by a user (paragraph 0005, system may include an input interface configured to allow a user to select a time interval of a plurality of different time intervals using the time interval selection region of the graphical user interface, Examiner interprets the selection of a time interval as indicating a first pointer mark as the start of the time interval; see also figure 2, 270, interval set); displaying a signal display region on the display 
	However it is noted that O’Mahony fails to disclose said value graph as a biosignal.
Krishna discloses displaying a time axis region on the display device, the time axis region being configured to display a time axis of a biosignal along a first direction and to display a first mark on the time axis in the time axis region, the first mark being a pointer mark indicating a specific time point (paragraph 0086, navigation bar 166 enables multiple levels of dynamic temporal data browsing, navigation bar include three bars, the bars may be delineated with lines or other markings and the corresponding time labeled); displaying a signal display region on the display device, the signal 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the graph display as disclosed by O’Mahony, with the biosignals as disclosed by Krishna, to allow an event type selection region, with each graph, region, view, button, icon, panel, area, dialog, etc., may be used by a user to select and view historical data on the graphical user interface of the display apparatus. 

Regarding claim 2, O’Mahony discloses wherein the time axis region is configured to display a plurality of the first marks (figures 7-15 and 20-21).
	Krishna discloses in figure 2A.

Regarding claim 5, O’Mahony discloses the process further including displaying a counter box on the display device configured to display a number of the first marks (paragraph 0067, each graphical element 

Regarding claim 6, O’Mahony discloses wherein the time axis region is configured to display figures of time, in addition to the time axis (paragraph 0061, the two-dimensional graph may include or define a time axis 232 representing time, e.g. the x-axis, and a value axis 234 extending relative to the time axis and representing at least one value, may define a viewable time frame 280).
	Krishna discloses paragraph 0086, the bars may be delineated with lines or other markings and the corresponding time labeled to ease user navigation.

Regarding claim 7, O’Mahony discloses the process further including displaying, on the display device, another time axis along the first direction (paragraph 0061, the two-dimensional graph 230 may include or define a time axis 232 representing time and a value axis, additionally the two-dimensional graph may define a viewable time frame 280 extending form a 
Krishna discloses figure 2A, paragraph 0086, navigation bar enables multiple levels of dynamic temporal data browsing, navigation bar may allow a user to advance the electrode graphs or otherwise cause the electrode graphs to display a different segment of time.

Regarding claim 8, O’Mahony discloses wherein the signal display region is configured to display a plurality of lines each corresponding to one of the plurality of the first marks (237; paragraph 0067, additional dotted lines 237 may extend upwardly within the two-dimensional graph 230 from each graphical element representing an event such that the moment in time which even occurred).

Regarding claim 9, O’Mahony discloses wherein the time axis represents an entire period of time when the signal was measured (paragraph 0009, the two-dimensional graph may define a viewable time frame extending from a first end region to a second end region along the time axis; paragraph 0060, a user may touch to view the entire two-dimensional graph 230).
	Krishna discloses paragraph 0087, navigation bar includes two linked bars, a first bar representing the entirety of the EEG data.

Regarding claim 10, Krishna discloses wherein the biosignal is a magnetoencephalogram (MEG) signal (paragraph 0007, each of the one or more analytic modules of the system is configured to analyze at least one of magnetoencephalography).

Regarding claim 11, Krishna discloses wherein the biosignal includes a magnetoencephalogram (MEG) signal and an electroencephalogram (EEG) signal, and the waveforms of the MEG signal and the waveforms of the EEG signal are displayed on the signal display region in a synchronized manner (paragraph 0008, at least one of the one or more analytic module is configured for combined analysis of two or more different types of medical data, combined analysis of structural medical data and functional medical data, in some embodiments the different types of medical data include EEG, MEG, ECG, MRI, CT, PET, and SPECT).

Regarding claim 12, O’Mahony discloses wherein information of the signal and the first mark is stored in the memory as a measured file, and the plurality of waveforms are displayed by reading out the measured file from the memory (paragraph 0029, may be configured to log, or record, data such as flow rates and volume, to allow a user to select and view various sets of the historical data using the input apparatus, based on input from the 

Regarding claim 13, O’Mahony discloses wherein, in displaying the line, a second mark corresponding to the line is displayed between the time axis and the signal display region, and the line is displayed such that an end of the line is in contact with the second mark (paragraph 0006, dynamic time interval may define a time interval that is determined as a function of an occurrence of at least one event, the at least one dynamic time interval may extend to a second event of the at least one event; paragraph 0012, may display one or more graphical elements, representing events and may include one or more selected event type including at different characteristic than the one or more graphical elements representing event of different selected event types; see paragraph 0081 and also figure 15).

Regarding claims 14 and 15, they are rejected based upon similar rational as above claim 1.  O’Mahony further discloses an information displaying device comprising: a memory storing a program (paragraph 0029, data storage 14); a display device (display apparatus 22); and a processor configured to execute the program to implement a process (paragraph 0034 and 0035).


Response to Arguments
Applicant’s arguments, see page 7, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1, 2 and 5-15 under Krishna in view of Cohn have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Mahony in view of Krishna.
Applicant argues the prior art cited fails to disclose "the first mark being a pointer mark indicating a time point designated by a user", and "in response to receiving, from the user, an operation of designating a specific time point on the signal display region, displaying the first mark at a location on the time axis in the time axis region corresponding to the specific time point on the signal display region".  Examiner responds O’Mahony discloses paragraph 0030, user may provide input to the input apparatus to manipulate or modify one or more graphical depictions, e.g. windows, regions, areas, buttons, icons, etc.; paragraph 0032, a time interval selection region, an event type selection region, each graph, region, view, button, icon, panel, area, dialog, etc., may be used by a user to select and view historical data on the graphical user interface of the display apparatus; paragraph 0067, each graphical element representing an event is located beneath the time axis 232 of the two dimensional graph 230 at the time along the time axis when the event occurred; graphical element 252, 254, .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yoshimoto et al., U.S. Patent Publication Number 2013/0187923 A1

Yoshimoto discloses paragraph 0020, a user may select a point on the graph, selections made on the graph may occur via a touch screen interface; based on where the user touches the graph and the selected dataset, one or more values of a data point may be presented.

Stocker, U.S. Patent Publication Number 2016/0350488 A1

Stocker discloses an information displaying system comprising: a display device (11, display); and a processor (22, processor) configured to execute the program to implement a process including: displaying a time axis region on the display device, the time axis region being configured to display a time 

Glaser et al., U.S. Patent Number 8,140,919 B2

Glaser discloses an information displaying system comprising: a memory storing a program (204, storage; 504a and 504b, memory); a display device (202, display); and a processor (502, processor) configured to execute the program to implement a process including: displaying a time axis region on the display device (304, timeline), the time axis region being configured to display a time axis of a biosignal along a first direction and to display a first mark on the time axis in the time axis region, the first mark being a pointer mark indicating a time point designated by a user (col. 3, lines 62-67, a first point in time 302 has been selected, the first point in time selected by slider 306); displaying a signal display region on the display device, the signal display region being configured to display a plurality of waveforms of the biosignal side by side in a second direction which is different from the first .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616